Case 3:17-cv-00072-NKM-JCH Document 784 Filed 06/26/20 Page 1 of 6 Pageid#: 11475




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 Charlottesville Division


  ELIZABETH SINES, SETH WISPELWEY,
  MARISSA BLAIR, APRIL MUÑIZ,
  MARCUS MARTIN, NATALIE ROMERO,
  CHELSEA ALVARADO, JOHN DOE, and
  THOMAS BAKER,

                                Plaintiffs,             Civil Action No. 3:17-cv-00072-NKM

  v.                                                         JURY TRIAL DEMANDED

  JASON KESSLER, et al.,

                                Defendants.


                       PLAINTIFFS’ RESPONSE TO BURT COLUCCI’S
                                EMAIL TO THE COURT

         Plaintiffs file this response to the email sent by Burt Colucci, the “Commander” of

  Defendant National Socialist Movement (“NSM”), on June 25, 2020, at 3:45 a.m., which the Court

  struck from the docket as improperly filed on June 26, 2020. See ECF Nos. 781, 782. In his email,

  Mr. Colucci asked the Court whether he has “any rights in this case” and claimed that he and NSM

  lacked notice of Plaintiffs’ Motion to Compel Discovery from NSM, which Plaintiffs filed on

  March 11, 2020, and which the Court granted on June 23, 2020. See ECF Nos. 674, 774. Plaintiffs

  agree that Mr. Colucci’s email was improperly filed. In addition, Mr. Colucci has made several

  false assertions in his communication with the Court, and Plaintiffs write to correct the record.

         Mr. Colucci appears to claim that he and NSM lacked notice and an opportunity to respond

  to Plaintiffs’ motion to compel because he is “not receiving any legal documentation” and has “no

  council [sic] to advise me on how to proceed.” To the contrary, as the Court knows, NSM is

  represented by counsel. Mr. Edward ReBrook has represented NSM since March 2019. See ECF
Case 3:17-cv-00072-NKM-JCH Document 784 Filed 06/26/20 Page 2 of 6 Pageid#: 11476




  Nos. 451, 742, 774. Mr. Colucci also claims that he and NSM have had “absolutely no contact

  with Mr. ReBrook since December 2019.” That is similarly untrue for at least the reasons set forth

  below.

           First, on May 28, 2020, Mr. ReBrook contacted Mr. Colucci to request that Mr. Colucci

  comply with his discovery obligations by providing information on potential NSM custodians,

  providing credentials to NSM’s social media accounts, and turning over NSM electronic devices

  to the discovery vendor for imaging. Mr. Colucci responded and told Mr. ReBrook to “no longer

  contact me regarding these matters.” See ReBrook Email to Phillips and Bloch, May 28, 2020

  (attached as Exhibit A).

           Second, on April 17, 2020, Mr. ReBrook’s assistant, Acacia Dietz, provided Mr. Colucci

  with filings in this case; informed Mr. Colucci that “the judge will most likely hold the Florida

  nonprofit NSM as the same NSM named in this current litigation” and that “you/NSM will be

  required to cooperate/participate in this discovery process”; and asked Mr. Colucci “to cooperate

  and participate in this litigation and discovery process.” ECF No. 712-1 at 2-3. Mr. Colucci

  responded, “Other than you agreeing to listen in on behalf of the NSM Detroit at my deposition,

  have I retained you?” Id. at 2.

           Third, in a filing on April 20, 2020, Mr. ReBrook represented to the Court that he has made

  “efforts to persuade Mr. Colucci” that “the Florida NSM would be required to participate and

  cooperate with discovery,” and that Mr. ReBrook has “attempted to represent the NSM in this

  litigation for the past year with little to no cooperation from its current leadership.” ECF No. 712

  at 2.




                                                    2
Case 3:17-cv-00072-NKM-JCH Document 784 Filed 06/26/20 Page 3 of 6 Pageid#: 11477




         Mr. Colucci should not be excused from his and NSM’s discovery obligations based on the

  false claim that he is not receiving notice or due process when he has purposefully chosen to be

  absent from the litigation.



   Dated: June 26, 2020                              Respectfully submitted,

                                                     /s/ Robert T. Cahill
                                                     Robert T. Cahill (VSB 38562)
                                                     COOLEY LLP
                                                     11951 Freedom Drive, 14th Floor
                                                     Reston, VA 20190-5656
                                                     Telephone: (703) 456-8000
                                                     Fax: (703) 456-8100
                                                     rcahill@cooley.com

   Of Counsel:

   Roberta A. Kaplan (pro hac vice)                  Karen L. Dunn (pro hac vice)
   Julie E. Fink (pro hac vice)                      Jessica E. Phillips (pro hac vice)
   Gabrielle E. Tenzer (pro hac vice)                William A. Isaacson (pro hac vice)
   Michael L. Bloch (pro hac vice)                   Katherine M. Cheng (pro hac vice)
   Emily C. Cole (pro hac vice)                      BOIES SCHILLER FLEXNER LLP
   Alexandra K. Conlon (pro hac vice)                1401 New York Avenue, NW
   Jonathan R. Kay (pro hac vice)                    Washington, DC 20005
   KAPLAN HECKER & FINK LLP                          Telephone: (202) 237-2727
   350 Fifth Avenue, Suite 7110                      Fax: (202) 237-6131
   New York, NY 10118                                kdunn@bsfllp.com
   Telephone: (212) 763-0883                         jphillips@bsfllp.com
   rkaplan@kaplanhecker.com                          wisaacson@bsfllp.com
   jfink@kaplanhecker.com                            kcheng@bsfllp.com
   gtenzer@kaplanhecker.com
   mbloch@kaplanhecker.com
   ecole@kaplanhecker.com
   aconlon@kaplanhecker.com
   jkay@kaplanhecker.com




                                                 3
Case 3:17-cv-00072-NKM-JCH Document 784 Filed 06/26/20 Page 4 of 6 Pageid#: 11478




   Yotam Barkai (pro hac vice)              Alan Levine (pro hac vice)
   BOIES SCHILLER FLEXNER LLP               Philip Bowman (pro hac vice)
   55 Hudson Yards                          COOLEY LLP
   New York, NY 10001                       55 Hudson Yards
   Telephone: (212) 446-2300                New York, NY 10001
   Fax: (212) 446-2350                      Telephone: (212) 479-6260
   ybarkai@bsfllp.com                       Fax: (212) 479-6275
                                            alevine@cooley.com
                                            pbowman@cooley.com

   David E. Mills (pro hac vice)            J. Benjamin Rottenborn (VSB 84796)
   Joshua M. Siegel (VSB 73416)             WOODS ROGERS PLC
   COOLEY LLP                               10 South Jefferson St., Suite 1400
   1299 Pennsylvania Avenue, NW             Roanoke, VA 24011
   Suite 700                                Telephone: (540) 983-7600
   Washington, DC 20004                     Fax: (540) 983-7711
   Telephone: (202) 842-7800                brottenborn@woodsrogers.com
   Fax: (202) 842-7899
   dmills@cooley.com
   jsiegel@cooley.com

                                            Counsel for Plaintiffs




                                        4
Case 3:17-cv-00072-NKM-JCH Document 784 Filed 06/26/20 Page 5 of 6 Pageid#: 11479




                                  CERTIFICATE OF SERVICE

        I hereby certify that on June 26, 2020, I filed the foregoing with the Clerk of Court through
  the CM/ECF system, which will send a notice of electronic filing to:

   Elmer Woodard                                    John A. DiNucci
   5661 US Hwy 29                                   Law Office of John A. DiNucci
   Blairs, VA 24527                                 8180 Greensboro Drive, Suite 1150
   isuecrooks@comcast.net                           McLean, VA 22102
                                                    dinuccilaw@outlook.com
   James E. Kolenich
   Kolenich Law Office                              Counsel for Defendant Richard Spencer
   9435 Waterstone Blvd. #140
   Cincinnati, OH 45249
   jek318@gmail.com

   Counsel for Defendants Jason Kessler, Nathan
   Damigo, Identity Europa, Inc. (Identity
   Evropa), Matthew Parrott, and Traditionalist
   Worker Party

   Justin Saunders Gravatt                          Bryan Jones
   David L. Campbell                                106 W. South St., Suite 211
   Duane, Hauck, Davis & Gravatt, P.C.              Charlottesville, VA 22902
   100 West Franklin Street, Suite 100              bryan@bjoneslegal.com
   Richmond, VA 23220
   jgravatt@dhdglaw.com                             Counsel for Defendants Michael Hill, Michael
   dcampbell@dhdglaw.com                            Tubbs, and League of the South

   Counsel for Defendant James A. Fields, Jr.

   William Edward ReBrook, IV
   The ReBrook Law Office
   6013 Clerkenwell Court
   Burke, VA 22015
   edward@rebrooklaw.com

   Counsel for Defendants Jeff Schoep, National
   Socialist Movement, and Nationalist Front
Case 3:17-cv-00072-NKM-JCH Document 784 Filed 06/26/20 Page 6 of 6 Pageid#: 11480




         I further hereby certify that on June 26, 2020, I also served the following non-ECF
  participants, via electronic mail, as follows:

   Christopher Cantwell                         Vanguard America
   christopher.cantwell@gmail.com               c/o Dillon Hopper
                                                dillon_hopper@protonmail.com

   Robert Azzmador Ray                          Elliott Kline a/k/a Eli Mosley
   azzmador@gmail.com                           eli.f.mosley@gmail.com
                                                deplorabletruth@gmail.com
                                                eli.r.kline@gmail.com

   Matthew Heimbach
   matthew.w.heimbach@gmail.com

                                                /s/ Robert T. Cahill
                                                Robert T. Cahill (VSB 38562)
                                                COOLEY LLP

                                                Counsel for Plaintiffs
